In a negligence action to recover damages for personal injuries, etc., the appeal is from an order of the Supreme Court, Kings County, dated April 16, 1969, which granted plaintiffs’ motion to remove the action to that court from the Civil Court of the City of New York upon certain conditions. Order modified, on the law and the facts, by adding to the first decretal paragraph thereof a provision that the granting of the motion is further conditioned upon the injured plaintiff’s submitting to a physical examination if such examination is requested by defendant Halberian. As so modified, order affirmed, without costs. In our opinion, the further condition above mentioned should have been included in the order granting plaintiffs’ motion. Beldock, P. J., Brennan, Munder, Martuscello and Kleinfeld, JJ., concur.